IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-74,205-01




EX PARTE BRANDONLYN MILLER, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2008CR11881 IN THE 186TH DISTRICT COURT
FROM BEXAR COUNTY




           Per curiam.

O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to the offense of
arson and was sentenced to eight years’ confinement.
            Applicant contends in ground one that TDCJ is improperly classifying his “controlling
offense.” In his second and third ground, Applicant alleges that he was denied pre-sentence jail time
credit. The trial court recommended that we deny in part and dismiss in part. 
            Based on this Court’s independent review of the record, Applicant’s claim attacking the
classification of his offense is without merit and is denied. His ground for relief alleging the denial
of pre-sentence jail time credit is dismissed. Ex parte Ybarra, 149 S.W.3d 147 (Tex. Crim. App.
2004). Accordingly, the application is denied in part and dismissed in part.

Filed: August 25, 2010
Do not publish